DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received on 15 October 2020. Claims 1-39 are pending. Claims 17-39 are withdrawn as nonelected.
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 15 October 2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2003/0106177 to Hugh Edward Fisher (‘177 hereafter).
Regarding claim 1, ‘177 teaches a drywall repair and texturing system, comprising: a holder (FIG 1 item 12); a putty knife coupled with the holder (FIG 1 item 14); and a texture pad coupled with the holder (FIG 1 item 22).
Regarding claim 2, ‘177 teaches the system wherein the putty knife and the texture pad are both removably coupled with the holder (FIG 2 items 14 and 20).
Regarding claim 3, ‘177 teaches the system wherein the holder comprises: a main body having a first end and a second end (FIG 1 item 12; and a texture pad connector disposed between the first and second ends (FIG 1 item 22).
Regarding claim 4, ‘177 teaches the system wherein the holder has a U-shape (FIG 1 item 12). 
Regarding claim 5, ‘177 teaches the system wherein the texture pad connector is curved (FIG 2 item 22).
Regarding claim 6 ‘177 teaches the system wherein the texture pad connector comprises tabs on opposite ends configured to fit through slots on the texture pad FIG 2 item 20).
Regarding claim 7, ‘177 teaches the system wherein the texture pad connector comprises grooves on opposite ends configured to receive protrusions on the texture pad (FIG 2 item 20).
Regarding claim 8, ‘177 teaches the system further comprising a texture pad connector extender removably couplable with the texture pad connector to accommodate a larger texture pad (FIG 1 item 22 and unlabeled screws).
Regarding claim 9, ‘177 teaches the system wherein the putty knife comprises: a handle FIG 2 item 14 ); a first connector at or near a first end of the handle for attaching to the first end of the main body of the holder (FIG 2 item 14); a second connector at or near a second end of the handle for attaching to the second end of the main body of the holder (FIG 2 item 16a); and a first knife end extending from the first end of the handle and having a first width (FIG 2 item 14).
Regarding claim 10, ‘177 teaches the system wherein the first connector comprises a first opening, wherein the second connector comprises a second opening, and wherein the first and second ends of the main body of the holder are configured to fit through the first and second openings of the putty knife (FIG 2 item 16a).
Regarding claim 11, ‘177 teaches the system wherein the putty knife further comprises a second knife end extending from the second end of the handle and having a second width that is greater than the first width (FIG 2 item 14).
Regarding claim 12, ‘177 teaches the system further comprising an abrasive surface on at least one of the texture pad connector or the putty knife, wherein the abrasive surface is configured for sanding a repaired drywall surface (FIG 2 item 22). Examiner’s note, recitations of intended use –such as “configured for sanding a repaired drywall surface”- are not accorded patentable weight.
Regarding claim 13, ‘177 teaches the system wherein the putty knife attaches to the holder along a longitudinal axis of the holder, and wherein the texture pad attaches to the holder perpendicular to the longitudinal axis (FIG 2 items 14 and 22).
Regarding claim 14, ‘177 teaches the system wherein the texture pad comprises: a textured surface (FIG 2 item 22); and connectors for coupling the texture pad with the texture pad connector of the holder (FIG 2 item 22 and screws).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘177 as applied to claim 14 above, and further in view of United States Patent 6,134,743 to G. Gerry Schmidt (‘743 hereafter).
Regarding claim 15, ‘177 does not teach flipping flaps. In the same field of endeavor, hand tools, ‘743 teaches the system wherein the connectors on the texture pad comprise flaps that flip up and down (FIG 3 items 66 and 82) for the benefit of changing wear parts of a hand tool rapidly and without additional tools (C1L10-C1L20). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘177 with those of ‘743 for the benefit of rapidly and toollessly changing the texture pad.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘177 as applied to claim 14 above, and further in view of United States Patent 1,789,627 to Thomas D. Hill (‘627 hereafter).
Regarding claim 16, ‘177 does not teach replacement texture pads. In the same field of endeavor, hand tools, ‘627 teaches the system, further comprising multiple replacement texture pads, wherein the texture pad and each of the replacement texture pads has a different textured surface relative to one another (FIG 4 items 12) for the benefit of employing pads with different textures. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘177 with those of ‘627 for the benefit of employing different textured pads.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743